         Case 2:20-cr-00025-DLC Document 28 Filed 03/11/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20–25–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 ROBERT JOHN BARKER,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on February 23, 2021. (Doc. 27.) As neither

party objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept Robert John Barker’s

guilty plea after Barker appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of wire fraud, in violation

of 18 U.S.C. § 1343, as set forth in Count II of the Indictment.

                                           1
        Case 2:20-cr-00025-DLC Document 28 Filed 03/11/21 Page 2 of 2



      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 27) IN FULL.

      IT IS FURTHER ORDERED that Robert John Barker’s motion to change

plea (Doc. 16) is GRANTED, and Robert John Barker is adjudged guilty as

charged in Count II of the Indictment.

      DATED this 11th day of March, 2021.




                                         2
